DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 filed December 9th 2019 are pending in the current application

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9th 2019 was filed after the mailing date of the initial application on December 9th 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  “apparat" should be "apart".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (US2006/0267885).

	Consider claim 17, where Kwak teaches a display device, comprising: a display unit including a matrix of pixels; and a signal divider configured to generate a plurality of data signals and provide the data signals to corresponding pixels among the pixels, (See Kwak figure 2 where Kwak shows a series of demultiplexer to divide and provide signals to the pixels.) wherein the signal divider includes: a driving voltage from a power source via a first wire; (See figure 5 where Kwak shows the driver D1 entering into the demux 151)  a pixel wire unit configured to provide the data signals to the pixels; (See figure 5 where Kwak shows a plurality of data lines being output by the demux) and a demultiplexer formed between the driving voltage wire unit and the pixel wire unit and configured to electrically connect the driving voltage wire unit to the pixel wire unit. (See Kwak figure 2 where Kwak shows a series of demultiplexer to divide and provide data signals to the pixels.)

(See figure 5 where Kwak shows a drain of the demux transistor.) wherein the pixel wire unit includes a second wire, (See figure 5 where Kwak shows a source of the demux transistor.) and wherein the demultiplexer includes a third wire. (See figure 5 where Kwak shows a gate of the demux transistor.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US2006/0267885) in view of Yamashita (US2009/0273388)

 	Consider claim 1, where Kwak teaches a display device, comprising: a data driver configured to generate an output signal corresponding to input image data; (See Kwak figure 2.) a signal divider configured to divide the output signal into a plurality of data signals, and provide the data signals to a plurality of pixels; (See Kwak figure 2 where Kwak shows a series of demultiplexer to divide and provide signals to the pixels.) and a display unit including a matrix of pixels configured to receive the data signals, (See Kwak figure 2.) wherein the pixel includes: a first via hole formed over a first source/drain wire configured to receive a driving voltage of each pixel; (See figure 8 where Kwak shows a first via 232 to connect a drain of a first tft 223 in a pixel) a second via hole formed over a second source/drain wire of the pixel; (See figure 8 where Kwak shows a second via 239 to connect a drain of a second drain tft 225 in a pixel)  and a pixel wire electrically connecting the first and second source/drain wires to each other respectively through the first via hole and the second via hole. (See figure 8 where Kwak shows a data line 255 which connects the two source/drains.) 
 	Kwak teaches a pixel, however Kwak does not explicitly teach a signal divider wherein the pixel includes: a first via hole formed over a first source/drain wire configured to receive a driving voltage of each pixel; a second via hole formed over a second source/drain wire of the pixel; and a pixel wire electrically connecting the first and second source/drain wires to each other respectively through the first via hole and the second via hole. However in the same field of endeavor Yoshii teaches the limitations. (See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102) Therefore, it would have been obvious for one of ordinary skill in 

 	Consider claim 2, where Kwak in view of Yamashita teaches the display device of claim 1, wherein the signal divider is located between the data driver and the display unit. (See Kwak figure 1)

 	Consider claim 3, where Kwak in view of Yamashita teaches the display device of claim 2, wherein each of the pixel wires includes first and second ends opposing each other, wherein the signal divider further includes a planarization layer including a first portion formed over the first source/drain wire, and wherein the first via hole is formed in a first etched portion of the first planarization layer where the first end of the pixel wire is located. (See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102. It would have been obvious for one of ordinary skill in the art at the time of filing to flip the orientation of the demux and reverse the layering as this demux will work upside down as well as right side up)

 	Consider claim 4, where Kwak in view of Yamashita teaches the display device of claim 3, wherein the planarization layer further includes a second portion formed over the second source/drain wire, and wherein the second via hole is formed in a second etched portion of the planarization layer where the second end of the pixel wire is located. (See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102. See Kwak figure 8 which shows how these wires are typically connected via contacts)

 	Consider claim 7, where Kwak in view of Yamashita teaches the display device of claim 1, further comprising a third source/drain wire formed between the first and second source/drain wires. (See paragraphs 7-8 where Yamashita discusses the control signals being output to the demux, thus coming from a source/drain.)  

 	Consider claim 8, where Kwak in view of Yamashita teaches the display device of claim 1, further comprising a third source/drain wire formed below the pixel wire in the depth dimension of the display device. (See paragraphs 7-8 where Yamashita discusses the control signals being output to the demux, thus coming from a source/drain. See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102. It would have been obvious for one of ordinary skill in the art at the time of filing to flip the orientation of the demux and reverse the layering as this demux will work upside down as well as right side up)

 	Consider claim 9, where Kwak in view of Yamashita teaches the display device of claim 1, further comprising a signal controller configured to provide a plurality of control signals to the data driver, the signal divider and the scan driver based on the (See Kwak figure 2 where there is a timing controller/ demultiplexer controller for the data driver, demux and scan driver.) 

 	Consider claim 10, where Kwak teaches a display device, comprising: a display unit including a matrix of pixels; and a signal divider configured to generate a plurality of data signals and provide the data signals to a plurality of pixels, (See Kwak figure 2 where Kwak shows a series of demultiplexer to divide and provide signals to the pixels.) wherein the pixel includes: a first wire configured to receive a driving voltage of each of the pixels; (See figure 8 where Kwak shows a first via 232 to connect a drain of a first tft 223 in a pixel)  a second wire configured to receive the driving voltage and spaced apart from the first wire; (See figure 8 where Kwak shows a second via 239 to connect a drain of a second drain tft 225 in a pixel) and a pixel wire electrically connecting the first and second wire to each other. (See figure 8 where Kwak shows a data line 255 which connects the two source/drains.)
	Kwak teaches a pixel, however Kwak does not explicitly teach a signal divider wherein the pixel includes: a first via hole formed over a first source/drain wire configured to receive a driving voltage of each pixel; a second via hole formed over a second source/drain wire of the pixel; and a pixel wire electrically connecting the first and second source/drain wires to each other respectively through the first via hole and the second via hole. However in the same field of endeavor Yoshii teaches the limitations. (See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102) Therefore, it would have been obvious for one of ordinary skill in 

 	Consider claim 11, where Kwak in view of Yamashita teaches the display device of claim 10, further comprising a plurality of third wires formed below the pixel wire in the depth dimension of the display device. (See paragraphs 7-8 where Yamashita discusses the control signals being output to the demux, thus coming from a source/drain. See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102. It would have been obvious for one of ordinary skill in the art at the time of filing to flip the orientation of the demux and reverse the layering as this demux will work upside down as well as right side up)

 	Consider claim 12, where Kwak in view of Yamashita teaches the display device of claim 11, wherein the third wires are located at least in part between the first and second wires. (See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102 and operated by gate wire L31. See Kwak figure 8 which shows how these wires are typically connected via contacts)

 	Consider claim 13, where Kwak in view of Yamashita teaches the display device of claim 11, further comprising: a plurality of thin-film transistors (TFT) including a TFT layer; and an insulating layer formed between the TFT layer and the first to third wires (See Yoshii figure 6 and paragraph 35 where the relay of the wires is located above the tft array)  

 	Consider claim 14, where Kwak in view of Yamashita teaches the display device of claim 11, wherein the first and third wires have substantially the same thickness. (Yamashita figure 3)

 	Consider claim 16, where Kwak in view of Yamashita teaches the display device of claim 10, further comprising a data driver configured to generate and provide a plurality of output signals to the signal divider, wherein the signal divider is located between the data driver and the display unit. (See Kwak figure 2 where there is a timing controller/ demultiplexer controller for the data driver, demux and scan driver.)

 	Consider claim 19, where Kwak teaches the display device of claim 18, however Kwak does not explicitly teach further comprising a planarization layer formed over a portion of the first wire and a portion of the second wire, wherein the pixel wire directly contacts the first wire through a first via hole where the planarization layer is not formed, and wherein the pixel wire directly contacts the second wire through a second via hole where the planarization is not formed. However in the same field of endeavor   Yamashita teaches the limitation (See Yamashita figure 3 where Yamashita shows the structure of the demux transistors which have one wire L11 and a second wire L12 connected via a channel layer 102) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kwak with Yamashita for the advantage of/ benefit of routing the data line signals for easier testing.

 	Consider claim 20, where Kwak in view of Yamashita teaches the display device of claim 19, wherein the planarization layer is further formed over in the demultiplexer, and wherein the thickness of the planarization layer in the demultiplexer is greater than each of the thicknesses of the planarization layer formed over the first and second wires. (See Kwak figure 9 and paragraphs 98 where the planarization layer is thicker over the tft and thinner over the vias, therefore it would have been obvious to apply the same design principles to the tfts in the demultiplexer to arrive at the claimed invention. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US2006/0267885) in view of Yamashita (US2009/0273388) as applied to claim 14 above, in further view of Yoshii et al. (US2009/0079464

	Consider claim 5, where Kwak in view of Yamashita teaches the display device of claim 4, however they do not explicitly teach wherein the signal divider further includes a turning-on test unit configured to generate and provide a test data signal to the pixels. However in the same field of endeavor of demultiplexer in displays Yoshii teaches the limitation. (See Yoshii paragraph 103 and figure 6 where these are meant for a test circuit) Therefore, it would have been obvious for one of ordinary skill 

 	Consider claim 6, where Kwak in view of Yamashita teaches the display device of claim 5, wherein the signal divider includes a demultiplexer configured to receive the output signal and generate the data signals based on the output signal. (See Kwak figure 2 where Kwak shows a series of demultiplexer to divide and provide signals to the pixels.)

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US2006/0267885) in view of Yamashita (US2009/0273388) as applied to claim 14 above, in further view of Shiibayashi et al. (US2014/0085349)

	Consider claim 15, where Kwak in view of Yamashita teaches the display device of claim 14, however they do not explicitly teach wherein the first wire is thinner than the second wire. However, in the analogous field of endeavor of designing wiring for chips in displays Shiibayashi teaches wherein the first wire is thinner than the second wire. (See paragraph 216 where the FPC is made up of a lower resistance material and can therefore have thicker wiring.) Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Kwak in view of Yoshii with Shiibayashi for the advantage of/ benefit of relaying signals to areas having different resistivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624


/WILLIAM LU/